IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-62,840-01


EX PARTE JESSE JOE HERNANDEZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



	Per curiam. 

O R D E R


 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, TEX. CODE CRIM. PROC.
	On July 22, 2002, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071, TEX. CODE CRIM.
PROC., and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Hernandez v. State, No. 74,401
(Tex. Crim. App. May 26, 2004).  
	In his application, Applicant presented five allegations in which he challenged the
validity of his conviction and resulting sentence.  The cause was remanded to the trial
court so that the habeas corpus record could be supplemented with affidavits from trial
counsel responding to Applicant's first two allegations. 	
	This Court has reviewed the affidavits of trial counsel responding to Applicant's
first two allegations.  We adopt the trial court's findings of fact and conclusions of law
regarding all five of Applicant's allegations.  Based upon the trial court's findings and
conclusions and our own review, we deny relief on all of Applicant's allegations. 
		IT IS SO ORDERED THIS THE 3RD DAY OF MAY, 2006.

Do Not Publish